DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Capitalization of each new paragraph is not needed as these are not new sentences and are not after a period.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  The claim has two periods.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: The Specification refers to numeral 5 as both a prestressed strand system, as well as the strand itself. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-8 recite the following limitations to which there is insufficient antecedent basis for such limitation in the claim.
Claim 1
Line 5 – The overall bending resistance
Line 6 – The tower
Note: Line 1 recites “a…hybrid tower”
Line 6 – The precast concrete tower segment
Line 7 – The circumferential direction
Line 8 – The upper end
Line 8 – The prestressed steel strands
Note: Line 3 recites “a prestressed steel strand system”
Line 8 – The anchor flange plate
Line 9 – The center
Line 9 – The lower end
Line 10 – The bottom face
Line 10 – The wind turbine foundation corbel
Line 11 – The inner part
Line 11 – The concrete tower
Note: Line 2 recites “a concrete tower tube”
Line 14 – The vertical and horizontal
Line 15 – All sides
Line 15 – The flatness
Line 15 – The upper end face
Line 16 – The flatness difference
Line 17 – The high-precision requirements
Line 18 – The thickness
Line 18 – The following structural adhesive
Line 22 – The quick-setting structural adhesive
Line 22 – The concrete tower tube segments
Line 23 – The maximum thickness
Line 24 – The curing time
Line 24 – The strength
Line 25 – The same
Line 25 – The horizontal seams
Line 26 – The vertical seams
Line 30 – The upper and lower segments
Line 31 – The shear performance
Line 32 – The upper end face
Line 34 – The concrete strength
Line 35 – The segment body
Line 36 – The contact area
Line 36 – The top face
Line 37 – The bottom concrete tower tube
Line 37 – The bottom
Line 38 – The top
Line 38 – The lower part
Line 39 – The surface
Line 41 – The left
Line 41 – The right
Line 41 – The…lower end faces
Line 43 – The pipe segments
Line 43 – The splicing process
Claim 2
Line 4 – The corresponding positions
Line 4 – The inner wall
Line 4 – The end face
Line 5 – The top
Line 6 – The bottom
Claim 3
Line 2 – The pipe segment size segmentation
Line 3 – The height
Claim 4
Line 2 – The bottom
Claim 5
Line 3 – The middle pier
Line 4 – The bottom
Line 6 – The two adjacent
Line 7 – The top
Line 8 – The corbel
Line 9 – The top face
Claim 6
Line 2 – The size
Line 2 – The construction operation space
Line 5 – The connection strength
Line 6 – The cap
Line 6 – The bottom plate
Line 6 – The long cantilever middle pier structure
Line 7 – The time
Line 7 – The formwork
Line 8 – The waiting time
Claim 7
Line 3 – The anchor flange plate
Line 6 – The bottom flange
Line 7 – The prestressed anchor flange plate
Line 8 – The number
Claim 8
Line 4 – The upper part
Line 4 – The outer side
Line 5 – The inner wall
Line 5 – The lower part
Line 7 – The inner façade
Line 7 – The upper anchor ends
Line 8 – The center side
Line 8 – The anchor pad plates
Line 9 – The top face
Line 10 – The bottom face
Line 10 – The top face
Line 10 – The slope
The following claims recite terms that are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1
Line 17 – high-precision
Line 22 – quick-setting
Line 28 – thin
Line 31 – accurately
Line 31 – enhance
Line 34 – higher
Line 39 – high-strength
Line 42 – small
Claim 3
Line 3 – normal
Claim 6
Line 7 – greatly
Claim 7
Line 7 – high-strength
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Examiner finds on Line 1 “with grouting-free” to be unclear and perhaps just poor English. Proper wording would be “without grouting” or “free from grouting”.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 34 requires the structural adhesive to have higher compressive and tensile properties than the concrete strength of the segment body. However, the strength properties of the segment body have not been set forth so it is unknown how the structural adhesive can have higher values of something that is unknown.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 3 of the claim requires holes on both sides but the claim had not set forth the concrete segments have sides, so it is unclear how holes can be on both sides.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 3 recites “the concrete segments” but Claim 1 recited “precast concrete tower segment” and “precast concrete pipe segment”. It is unclear if Line 3 is referring to the tower or pipe segments.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 4 of Claim 6 recites “a gear-shaped reinforced pier” but depends from Claim 5 that recites on Line 6 “a gear-shaped reinforcing pier”. It is unclear if these gear-shaped reinforcing piers are the same or different.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 7 recites “the prestressed anchor flange plate” but Line 3 only recited it as “the anchor flange” plate, thus being unclear if it is prestressed.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 3 recites “on both sides of the steel strand perforations” but it was not set forth the steel strand perforations had sides thus it is unclear how the perforations can be on both sides.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticiapted by US Patent Application Publication # 2014/0033628 to Lockwood.
As best understood, Claims 1-8 are anticipated by Lockwood. More specifically, Figure 25 shows a prestressed (Paragraph 0042) bolted (Paragraph 0043) segmental [made up of segments] precast (Paragraph 0004) hybrid tower [made of steel and concrete (Paragraph 0043)] with grouting-free (Paragraph 0004) comprising: a top steel tower tube (33) (Paragraph 0043), a steel-concrete transition section [transition donut segment (Paragraph 0039)], a concrete tower tube [precast concrete segments (Paragraph 0038)], a bottom hollow wind turbine foundation (46) [precast concrete pedestal (Paragraph 0044)] and a prestressed steel strand system (Paragraphs 0013-0016).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635